UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-11917 THE DAVEY TREE EXPERT COMPANY (Exact name of registrant as specified in its charter) Ohio 34-0176110 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1500 North Mantua Street P.O. Box 5193 Kent, Ohio 44240 (Address of principal executive offices) (Zip code) (330) 673-9511 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): £ Large Accelerated Filer S Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S There were14,517,033 Common Shares, $1.00 par value, outstandingas of July 30, 2010. The Davey Tree Expert Company Quarterly Report on Form 10-Q July 3, 2010 INDEX Page Part I.Financial Information Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements A — Basis of Financial Statement Preparation 5 B —Seasonality of Business 6 C — Accounts Receivable, Net 6 D — Business Combinations and Identified Intangible Assets and Goodwill, Net 7 E — Long-Term Debt 7 F — Stock-Based Compensation 8 G — Net Periodic Benefit Cost—Defined Benefit Pension Plans 12 H — Income Taxes 12 I — Comprehensive Income (Loss) 13 J — Per Share Amounts and Common Shares Outstanding 14 K — Operations by Business Segment 15 L — Fair Value Measurements and Derivative Financial Instruments 17 M — Events Subsequent to July 3, 2010: Issuance of Unsecured Notes and Amendment to Credit Agreement 20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Results of Operations 22 Liquidity and Capital Resources 25 Off-Balance Sheet Arrangements 27 Contractual Obligations Summary 28 Capital Resources 28 Recent Accounting Guidance 29 Critical Accounting Policies and Estimates 29 Note Regarding Forward-Looking Statements 30 Item 3.Quantitative and Qualitative Disclosures about Market Risk 31 Item 4.Controls and Procedures 31 Part II.Other Information Item 1A.Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 Signatures 33 Exhibit Index 34 We,” “Us,” “Our,” “Davey” and “Davey Tree,” unless the context otherwise requires, means The Davey Tree Expert Company and its subsidiaries. - 1 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share data dollar amounts) July 3, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Operating supplies Prepaid expenses Other current assets Total current assets Property and equipment Less accumulated depreciation Other assets Identified intangible assets and goodwill, net $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Other current liabilities Total current liabilities Long-term debt Self-insurance accruals Other noncurrent liabilities Common shareholders' equity: Common shares, $1.00 par value, per share; 24,000 shares authorized; 21,457 shares issued Additional paid-in capital - Common shares subscribed, unissued - Retained earnings Accumulated other comprehensive loss ) ) Less:Cost of Common shares held in treasury; 6,940 shares atJuly 3, 2010 and 6,885 shares at December 31, 2009 Common shares subscription receivable - 26 $ $ See notes to condensed consolidated financial statements. - 2 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share dollar amounts) Three Months Ended Six Months Ended July 3, July 4, July 3, July 4, Revenues $ Costs and expenses: Operating Selling General and administrative Depreciation and amortization (Gain) loss on sale of assets, net ) ) 96 ) Income from operations Other income (expense): Interest expense ) Interest income 6 6 23 12 Other, net ) Income before income taxes Income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted Dividends declared per share $ See notes to condensed consolidated financial statements. - 3 - Index THE DAVEY TREE EXPERT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended July 3, July 4, Operating activities Net income $ $ Adjustments to reconcile net income to netcash provided by (used in) operating activities: Depreciation and amortization Other Changes in operating assets and liabilities: Accounts receivable ) ) Operating liabilities ) Other Net cash provided by operating activities Investing activities Capital expenditures: Equipment ) ) Land and buildings ) ) Purchases of businesses ) ) Other Net cash used in investing activities ) ) Financing activities Revolving credit facility proceeds, net Purchase of common shares for treasury ) ) Sale of common shares from treasury Dividends ) ) Other ) ) Net cash provided by (used in) financing activities ) Increase (Decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information follows: Interest paid $ $ Income taxes paid - 4 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) A. Basis of Financial Statement Preparation The condensed consolidated financial statements present the financial position, results of operations and cash flows of The Davey Tree Expert Company and its subsidiaries. “We,” “us,” “our,” “Davey,” “Davey Tree” and the “Company” means The Davey Tree Expert Company and its subsidiaries, unless the context indicates otherwise. We have prepared the accompanying unaudited condensed consolidated financial statements in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information. The consolidated financial statements include all adjustments which, in the opinion of management, are necessary for a fair presentation of the results for the interim periods presented. All such adjustments are of a normal, recurring nature. All significant intercompany accounts and transactions have been eliminated. Certain information and disclosures required by U.S. GAAP for complete financial statements have been omitted in accordance with the rules and regulations of the SEC. We suggest that these condensed consolidated financial statements be read in conjunction with the financial statements included in our annual report on Form 10-K for the year ended December 31, 2009 (the “2009 Annual Report”). Use of Estimates in Financial Statement PreparationThe preparation of financial statements in accordance with U.S. GAAP requires the use of estimates and assumptions that affect reported amounts. Our consolidated financial statements include amounts that are based on management’s best estimates and judgments.Estimates are used for, but not limited to, accounts receivable valuation, depreciable lives of fixed assets, self-insurance accruals, income taxes and revenue recognition. Actual results could differ from those estimates. Interim Results of OperationsInterim results may not be indicative of calendar year performance because of seasonal and short-term variations. Recent Accounting Guidance The FASB Accounting Standards CodificationIn June 2009, the Financial Accounting Standards Board (the “FASB”) issued its final Statement of Financial Accounting StandardsNo.168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No. 162” (“FAS 168”). FAS 168 established the Accounting Standards Codification (the “Codification” or “FASB ASC”) as the single source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. SEC rules and interpretive releases are also sources of authoritative U.S. GAAP for SEC registrants. FAS 168 established two levels of U.S. GAAP – authoritative and nonauthoritative – and was incorporated into the Codification at FASB ASC Topic 105, “Generally Accepted Accounting Principles.” The Codification simplifies user access to all authoritative accounting guidance by reorganizing U.S.GAAP pronouncements into a single source arranged by topic within a consistent structure.Following FAS 168, the FASB issues new standards in the form of Accounting Standards Updates (Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts are no longer issued). The FASB does not consider Accounting Standards Updates as authoritative in their own right; these updates will serve only to update the Codification, provide background information about the guidance, and provide the bases for conclusions on the changes in the Codification. - 5 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) A. Basis of Financial Statement Preparation (continued) In the description of the Accounting Standards Update that follows, references relate to the Codification Topic and descriptive title. Accounting Standards Update 2010-06, Improving Disclosures about Fair Value MeasurementsIn January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic820): Improving Disclosures about Fair Value Measurements,” which adds disclosure requirements for transfers in and out of Levels 1 and 2, requires separate disclosures for activity relating to Level 3 measurements, and clarifies input and valuation techniques. This ASU was effective for interim and annual periods beginning after December15, 2009 (that is, the quarter ended April 3, 2010 for us), except for the Level 3 disclosures, which are effective for fiscal years beginning after December15, 2010 (that is, the quarter ending April 2, 2011 for us) and for interim periods within those years. The adoption of the revised guidance in FASB ASC Topic 820 did not affect our financial position, results of operations or cash flows. B. Seasonality of Business Due to the seasonality of our business, our operating results for the six months ended July 3, 2010 are not indicative of results that may be expected for any other interim period or for the year ending December 31, 2010. Business seasonality is the result of traditionally higher revenues during the second and third quarters as compared with the first and fourth quarters of the year, while the methods of accounting for fixed costs, such as depreciation expense, amortization, rent and interest expense, are not significantly impacted by business seasonality. C. Accounts Receivable, Net Our accounts receivable, net, consisted of the following: July 3, December 31, Accounts receivable $ $ Receivables under contractual arrangements Less allowances for doubtful accounts $ $ Receivables under contractual arrangements consist of work-in-process in accordance with the terms of contracts, primarily with utility services customers. - 6 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) D. Business Combinations and Identified Intangible Assets and Goodwill, Net At the end of June 2010, we acquired a business for $5,836 cash and the assumption of certain liabilities. The cash paid of $5,836 was preliminarily allocated, including the liabilities assumed, to the fair value of the primary assets acquired: fixed assets, intangibles and goodwill. The measurement period for purchase price allocations ends as soon as information of the facts and circumstances becomes available, but does not exceed twelve months. During the six months ended July 4, 2009, we acquired one business for an aggregate purchase price of $1,458, including cash payment of $708 and debt issued of $750. The carrying amounts of the identified intangibles and goodwill acquired in connection with our investments in businesses were as follows: July 3, 2010 December 31, 2009 Carrying Accumulated Carrying Accumulated Identified Intangible Assets and Goodwill, Net Amount Amortization Amount Amortization Amortized intangible assets: Customer lists/relationships $ Employment-related Tradenames Amortized intangible assets $ Less accumulated amortization Identified intangibles, net Unamortized intangible assets: GoodwillNot amortized $ $ E. Long-Term Debt Our long-term debt consisted of the following: July 3, December 31, Revolving credit facility Prime rate borrowings $ $ LIBOR borrowings Term loan Term loans Less current portion $ $ - 7 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) E. Long-Term Debt (continued) Revolving Credit FacilityAs at July 3, 2010, we had a $159 millionrevolving credit facility with a group of banks, scheduled to expire in December 2011, which permitted borrowings, as defined, up to $159 million with a letter of credit sublimit of $100 million. The $4,250 term loan included in the credit facility requires quarterly principal installments of $250, plus interest, and was a $7,000 seven-year term loan when entered into in November 2007. Subsequent to July 3, 2010—on July 22, 2010—we issued $30,000 of 5.09% Senior Unsecured Notes, Series A, due July 22, 2020 and amended the Amended and Restated Credit Agreement dated November 21, 2006 to provide a revolving credit facility under which up to an aggregate of $140 million is available, with a term extended to December 19, 2014, as discussed in Note M, “Events Subsequent to July 3, 2010: Issuance of Unsecured Notes and Amendment to Credit Agreement.” As at July 3, 2010, we had unused commitments under the facility approximating$36,533, with$122,467committed, consisting of borrowings of$65,250 (including the $4,250 term loan)and issued letters of credit of$57,217.Borrowings outstanding bear interest, at Davey Tree’s option, at the agent bank’s prime rate or LIBOR plus a margin adjustment ranging from .65% to 1.45%, based on a ratio of funded debt to EBITDA.A commitment fee ranging from .11% to .19% is also required based on the average daily unborrowed commitment. The revolving credit facility contains certain affirmative and negative covenants customary for this type of facility and includes financial covenant ratios, as defined, with respect to funded debt to EBITDA (earnings before interest, taxes, depreciation and amortization), and funded debt to capitalization. F. Stock-Based Compensation The Davey Tree Expert Company 2004 Omnibus Stock Plan (the “Stock Plan”) was approved by our shareholders at our annual shareholders' meeting in May 2004. The Stock Plan is administered by the Compensation Committee of the Board of Directors, with the maximum number of common shares that may be granted to or purchased by all employees and directors under the Stock Plan being 10,000,000. In addition to the maintenance of the Employee Stock Purchase Plan, the Stock Plan provides for the grant of stock options, restricted stock, stock appreciation rights, stock purchase rights, stock equivalent units, cash awards, and other stock or performance-based incentives. These awards are payable in cash or common shares, or any combination thereof, as established by the Compensation Committee. Stock-based compensation expense under all share-based payment plans our Employee Stock Purchase Plan, stock option plans, stock appreciation rights and performance-based restricted stock units included in the results of operations follows: Three Months Ended Six Months Ended July 3, July 4, July 3, July 4, Compensation expense, all share-based payment plans $ - 8 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) F. Stock-Based Compensation (continued) Stock-based compensation consisted of the following: Employee Stock Purchase PlanUnder the Employee Stock Purchase Plan, all full-time employees with one year of service are eligible to purchase, through payroll deduction, common shares. Employee purchases under the Employee Stock Purchase Plan are at 85% of the fair market value of the common sharesa 15% discount. We recognize compensation costs as payroll deductions are made. The 15% discount of total shares purchased under the plan resulted in compensation cost of $188 being recognized for the six months ended July 3, 2010 and $181for the six months ended July 4, 2009. Stock Option PlansStock options awarded before January 1, 2006 were granted at an exercise price equal to the fair market value of our common shares at the dates of grant. Stock options awarded on or after January 1, 2006 were required to be measured at fair value. At July 3, 2010, there were 665,668 stock options outstanding that were awarded after January 1, 2006. The stock options were awarded under a graded vesting schedule and have a term of ten years. Compensation costs for stock options are recognized over the requisite service period on the straight-line recognition method. Compensation cost recognized for stock options was $176 for the six months ended July 3, 2010 and $151 for the six months ended July 4, 2009. Stock-Settled Stock Appreciation RightsDuring the six months ended July 3, 2010, the Compensation Committee of the Board of Directors awarded 89,421 Stock-Settled Stock Appreciation Rights (“SSARs”) to certain management employees and nonemployee directors which vest ratably over five years. A stock-settled stock appreciation right is an award that allows the recipient to receive common stock equal to the appreciation in the fair market value of our common stock between the date the award was granted and the conversion date of the shares vested. The following table summarizes our SSARs as of July 3, 2010. Weighted- Weighted- Average Average Remaining Unrecognized Aggregate Stock-Settled Number of Award Date Contractual Compensation Intrinsic Stock Appreciation Rights Rights Value Life Cost Value Unvested, January 1, 2010 $ Granted Forfeited - Vested ) Unvested, July 3, 2010 $ 4.1 years $ $ Employee SSARs $ 4.1 years $ $ Nonemployee Director SSARs $ 4.7 years $ 30 $ Compensation costs for stock appreciation rights are determined using a fair-value method and amortized over the requisite service period. Compensation expense for stock appreciation rights was $52 for the six months ended July 3, 2010 and $21 for the six months ended July 4, 2009. - 9 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) F. Stock-Based Compensation (continued) Performance-Based Restricted Stock UnitsDuring the first six months of 2010, the Compensation Committee of the Board of Directors awarded 29,038 Performance-Based Restricted Stock Units to certain management employees. The Compensation Committee made similar awards in prior periods. The awards vest over specified periods. The following table summarizes Performance-Based Restricted Stock Units as of July 3, 2010. Weighted- Weighted- Average Average Remaining Unrecognized Aggregate Performance-Based Number of Grant Date Contractual Compensation Intrinsic Restricted Stock Units Stock Units Value Life Cost Value Unvested, January 1, 2010 $ Granted Forfeited - Vested ) Unvested, July 3, 2010 $ 2.9 years The fair value of the restricted stock units for awards made prior to January 1, 2006 is based on the market price of our common shares on the date of award and is recognized as compensation cost on the straight-line recognition method over the vesting period. Compensation cost for awards made after December 31, 2005 is determined using a fair-value method and amortized over the requisite service period. Compensation expense on restricted stock awards totaled $195 for the six months ended July 3, 2010 and $177 for the six months ended July 4, 2009. For stock-based awards issued on or after January 1, 2006, we estimated the fair value of each award on the date of grant using a binomial option-pricing model. The binomial model considers a range of assumptions related to volatility, risk-free interest rate and employee exercise behavior. Expected volatilities utilized in the binomial model are based on historical volatility of our stock prices and other factors. Similarly, the dividend yield is based on historical experience and expected future changes. The binomial model also incorporates exercise and forfeiture assumptions based on an analysis of historical data. The expected life of the stock-based awards is derived from the output of the binomial model and represents the period of time that awards granted are expected to be outstanding. The fair values of stock-based awards granted were estimated at the dates of grant with the following weighted-average assumption. Six Months Ended July 3, July 4, Volatility rate 12.2% 12.5% Risk-free interest rate 3.4% 2.3% Expected dividend yield 1.5% 1.5% Expected life of awards (years) 8.6 - 10 - Index The Davey Tree Expert Company Notes to Condensed Consolidated Financial Statements (Unaudited) July 3, 2010 (Amounts in thousands, except share data) F. Stock-Based Compensation (continued) General Stock Option InformationThe following table summarizes activity under the stock option plans for the six months ended July 3, 2010. Weighted- Weighted- Average Number of Average Remaining Unrecognized Aggregate Options Exercise Contractual Compensation Instrinic Stock Options Outstanding Price Life Cost Value Outstanding, January 1, 2010 $ Granted - - Exercised ) Forfeited - - Outstanding, July 3, 2010 $ 4.9 years $ $ Exercisable, July 3, 2010 $ 4.2 years $ “Intrinsic value” is defined as the amount by which the market price of a common share exceeds the exercise price of an option.Information regarding the stock options outstanding at July 3, 2010 is summarized below: Weighted- Weighted- Weighted- Average Average Average Stock Options Number Remaining Exercise Number Exercise Exercise Price Outstanding Contractual Life Price Exercisable Price Employee options: $ 3.4 years $ $ 5.9 years 9.3 years - 5.0 years Director options: $
